Title: To Thomas Jefferson from James Madison, 14 August 1802
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Orange Aug. 14. 1802
          
          I red. last evening your two favors of the 9 & 13th. Before I left Washington I wrote to Simpson approving his refusal of passports in the cases required by the Emperor, and understood that the instructions from the Navy Dept. to Comodore Morris were founded on the same principle. It is to be inferred therefore that we are no longer on a footing of amity with Morocco: and I had accordingly retained your letter, and concurred in the provisional step taken for stopping the Gun carriages. As it is possible however that things may take a more favorable turn in that quarter, I have desired Mr. Brent to forward, with the quickest attention, whatever accounts may arrive, and also to let me know the day, as soon as it can be done, on which the General Greene is to sail. Should it be found that peace with Morocco cannot be preserved or restored without the concession demanded by him, my opinion decides that hostility is a less evil than so degrading an abandonment of the ground rightfully taken by us. As a consequence of this opinion, I concur in that which your quere intimates, that neither of the frigates in the Mediterranean in a condition to remain ought to be recalled. I should prefer if circumstances admitted, that the force there ought rather to be increased, and with the greater reason as the blunder of McNeil may endanger the footing on which we stand with Tunis. May it not be proper, as soon as authentic information of this occurrence comes to hand, that something of a healing nature should be said from the Govt. to the Bey, in addition to the explanations which will no doubt be made from the naval commander.
          The letter from Law the District Judge of Connecticut, was preceded by one to me from a Comissr. of Bankruptcy at Boston, representing the objection of Davis the D. Judge there, to proceed without such a notification as is proposed by Law. Viewing as you do the Commission itself, as the most authentic of all notifications, I did not give any answer, presuming that the scruples of the Judge would yield to further reflection. The letter from Law shall be answered to the effect which you suggest.
          Among the papers now inclosed are applications from the Mechts. of Boston & Philada. for an interposition in behalf of their vessels &c detained in Spanish America. This is a delicate subject, and must be so handled as well for their interest as for the honor & dignity of the Govt. I suppose they may be told that Spain does not object to a Board for deciding on our complaints & that Mr. P. will endeavor to give it latitude eno’ for all just cases. The sending a public ship, as suggested by Fitzsimmons seems to have no National object, and to be of an injurious tendency.
          Yrs. with respectful attachment
          
            James Madison
          
        